In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-3028
HELICOPTERS, INC.,
                                                           Petitioner,

                                 v.

NATIONAL TRANSPORTATION SAFETY BOARD,
                                                          Respondent.
                     ____________________

              On Petition for Review from a Decision of
              the National Transportation Safety Board.
                     ____________________

SUBMITTED SEPTEMBER 25, 2015 — DECIDED OCTOBER 13, 2015
                ____________________

   Before MANION, SYKES, and HAMILTON, Circuit Judges.
    PER CURIAM. Helicopters, Inc., ﬁled a petition for review
asking this court to order the National Transportation Safety
Board to rescind or withhold reports on a crash involving a
helicopter operated by the company. We conclude that the
Board’s reports are not ﬁnal orders subject to our review, and
thus we dismiss the petition for lack of jurisdiction.
2                                                     No. 15-3028

                                  I

    In March 2014, two people were killed when a news heli-
copter crashed in Seattle. Helicopters, Inc., a company based
in Illinois, owned and operated the helicopter involved in the
crash. The National Transportation Safety Board began an in-
vestigation of the crash pursuant to its duty to investigate
“and establish the facts, circumstances, and cause or probable
cause of” an aircraft accident. 49 U.S.C. § 1131(a)(1); see also 49
C.F.R. § 831.4.
    The results of the Board’s investigations are “used to as-
certain measures that would best tend to prevent similar acci-
dents or incidents in the future.” 49 C.F.R. § 831.4. The Board
“does not engage in traditional agency adjudications, nor
does it promulgate or enforce any air safety regulations. Ra-
ther, it simply analyzes accidents and recommends ways to
prevent similar accidents in the future.” Joshi v. Nat’l Transp.
Safety Bd., 791 F.3d 8, 10 (D.C. Cir. 2015) (citation and internal
quotation marks omitted). At the end of an investigation, the
Board publishes a ﬁnal report that includes factual ﬁndings, a
determination of the probable cause of the accident, and rec-
ommendations for safety improvements. See 49 U.S.C.
§ 1131(e); Joshi, 791 F.3d at 10.
    The Board’s reports have a limited purpose and eﬀect:
Government agencies use the reports to decide whether addi-
tional safety regulations are necessary. See Joshi, 791 F.3d at
10. The Board’s investigations “are not conducted for the pur-
pose of determining the rights or liabilities of any person.” 49
C.F.R. § 831.4. In fact, “[n]o part of a report of the Board, re-
lated to an accident or an investigation of an accident, may be
admitted into evidence or used in a civil action for damages
No. 15-3028                                                   3

resulting from a matter mentioned in the report.” 49 U.S.C.
§ 1154(b).
    On September 1, 2015, the Board released a Factual Report
laying out the information it had gathered during its investi-
gation of the helicopter crash in Seattle. The Board has not yet
released a Probable Cause Report, which will provide the
Board’s analysis of the likely cause of the accident. Three days
later, Helicopters sent a letter to the Board asserting that the
Factual Report “omits signiﬁcant information that will make
it impossible for the Board to reach an accurate determination
of Probable Cause.” The company requested that the Board
rescind the Factual Report and refrain from releasing its Prob-
able Cause Report until “the errors in the Factual Report are
addressed.”
    The Board responded in a letter that the Factual Report
was just one part of an ongoing investigation and that, once
the Board completes its investigation, “it will issue a ﬁnal ac-
cident report which will contain all relevant facts, detailed
analysis … , the probable cause of the accident, and if appro-
priate, safety recommendations.” The Board also told Heli-
copters that if after reviewing the ﬁnal accident report the
company believed that the ﬁndings and determination of
probable cause were incorrect, Helicopters could ﬁle a peti-
tion for reconsideration with the Board under 49 C.F.R.
§ 845.41. (The company has asked the Board to reconsider its
Factual Report, but that request remains pending before the
Board.)
   Helicopters then ﬁled a petition for review with this court.
The company requested both “interim relief” and a “ﬁnal
judgment” requiring the Board to rescind the Factual Report
and prohibiting the Board from publishing the Probable
4                                                     No. 15-3028

Cause Report until the Board addresses the purported inac-
curacies in the Factual Report or reconsiders the report.
    In its petition for review, Helicopters invokes 49 U.S.C.
§ 1153 as the basis of this court’s jurisdiction. That statute pro-
vides that a federal court of appeals “may review a ﬁnal order”
of the Board. Id. § 1153(a) (emphasis added). Because of the
seeming absence of a ﬁnal order in this case, we directed the
parties to brief whether this court has jurisdiction under the
statute to consider the company’s petition.

                                  II

    Before addressing the parties’ jurisdictional briefs, we note
that only two courts of appeals—the D.C. Circuit and the
Ninth Circuit—have considered whether the reports issued
by the Board constitute reviewable ﬁnal orders under
§ 1153(a). See Joshi v. Nat’l Transp. Safety Bd., 791 F.3d 8 (D.C.
Cir. 2015); Gibson v. Nat’l Transp. Safety Bd., 118 F.3d 1312 (9th
Cir. 1997). The D.C. Circuit concluded that the Board’s reports
do not constitute ﬁnal orders under the statute because “no
legal consequences of any kind result” from the reports. Joshi,
791 F.3d at 11. The D.C. Circuit rejected the argument that rep-
utational, ﬁnancial, emotional, or informational harms stem-
ming from a report issued by the Board transformed the re-
port into a ﬁnal agency order that the court has jurisdiction to
review. Id. at 11–12. The court concluded that the Board’s de-
nial of a petition for reconsideration likewise is unreviewable
because “reconsideration petitions are simply another stage
of the accident investigation procedure” and the denial of a
petition for reconsideration does not “impose any legal con-
sequences.” Id. at 12. The D.C. Circuit’s analysis is consistent
with the Ninth Circuit’s conclusions that the Board’s denial of
No. 15-3028                                                    5

a petition to reopen an investigation “does not constitute an
‘order,’” Gibson, 118 F.3d at 1313, and that reports of the
Board’s investigations “do not entail the ‘determinate conse-
quences’ required of a ﬁnal order that can invoke” the court’s
jurisdiction, id. at 1315.
    We agree with the reasoning of the D.C. Circuit in Joshi and
the Ninth Circuit in Gibson, and conclude that this case is not
distinguishable from those cases. Neither the Factual Report
nor the Probable Cause Report are reviewable ﬁnal orders un-
der § 1153(a) because the reports do not create any legal re-
percussions for Helicopters. See Joshi, 791 F.3d at 11; Gibson,
118 F.3d at 1315. Helicopters maintains that this case is distin-
guishable from Joshi and Gibson because the company “is not
asking this Court to review the contents, conclusions or merits
of the [Board’s] Factual Report or any future Probable Cause
Report.” Instead, Helicopters says that it “is seeking review of
the [Board’s] decision to publish for public consumption in-
complete and inaccurate information related to Petitioner’s
involvement in the aircraft accident prior to investigating the
inaccuracies.” This argument has no merit. As the Board
points out in its jurisdictional brief, to decide whether Heli-
copters is entitled to the relief it seeks, this court would have
to determine whether the Board “has published an ‘inaccu-
rate’ report.” Thus, to resolve this case, we would have to re-
view the accuracy of the report. The Board also points out that
the Factual Report is not ﬁnal—“it is interlocutory and subject
to change”—and the company’s claim that the Board’s Prob-
able Cause Report will be faulty is therefore speculative.
   Helicopters contends that it will suﬀer “commercial and
reputational harm” as a result of the Board’s reports, but as
6                                                    No. 15-3028

the D.C. Circuit has explained, “these are practical conse-
quences, not legal harms that can transform the Reports into
a ﬁnal agency order[.]” Joshi, 791 F.3d at 11–12; see also Bennett
v. Spear, 520 U.S. 154, 177–78 (1997) (citation and internal
marks omitted) (explaining that, for an agency action to be
considered ﬁnal, “the action must be one by which rights or
obligations have been determined, or from which legal conse-
quences will ﬂow”). The company also argues that this court
has jurisdiction under the collateral order doctrine. But that
doctrine doesn’t apply here because, among other things,
there is no “conclusive decision” by the Board. See Herx v. Di-
ocese of Fort Wayne-S. Bend, Inc., 772 F.3d 1085, 1088–89 (7th
Cir. 2014); Cobra Nat. Res., LLC v. Fed. Mine Safety & Health Re-
view Comm’n, 742 F.3d 82, 88 (4th Cir. 2014) (citations omitted)
(“Clearly, if a court or agency expressly holds open the possi-
bility of reconsideration, a collateral order appeal should not
be authorized.”).

                                 III

   For the reasons set forth in this opinion, we dismiss the
petition for lack of jurisdiction.